Citation Nr: 0006249	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-28 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the decision to sever service connection for disc 
disease of the lumbar spine L3 through L5, rated as 40 
percent disabling, was proper.

2.  Entitlement to assignment of a higher disability rating 
for disc disease of the lumbar spine, L3-L5, with anterior 
wedge fracture at L-1 and degenerative changes, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which severed an award of service 
connection for lumbar spine disc disease, L3-L5, with 
fracture, post operative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a June 1995 rating decision, the RO granted service 
connection for anterior wedge fracture, L1, with degenerative 
changes; a noncompensable rating was assigned from January 
1995; that decision was based on evidence of an in-service 
minor crush fracture to L1, and a post-service VA diagnosis 
of probable remote compression fractures of L1 and L3.  

3.  Pursuant to a March 1995 hearing officer decision, the 
veteran's back disability was amended to include degenerative 
disc disease of the lumbar spine; the disability was 
characterized as degenerative disc disease of the lumbar 
spine with fracture, L1; a 40 percent rating was assigned 
from January 1995, a 100 percent rating from September 1995, 
and a 20 percent rating from November 1995.

4.  The March 1995 hearing officer decision was based, in 
part, on findings in a January 1996 VA examination report, 
which indicated that the veteran's current back impairment 
was due to a work-related injury that was superimposed on an 
in-service injury from which the veteran had never fully 
recovered; the hearing officer recognized that the veteran 
had sustained intervening injuries to his back following 
service separation, but reasonable doubt was resolved in the 
veteran's favor.  

5.  In a September 1997 rating decision, the RO increased the 
disability rating for the veteran's disc disease, lumbar 
spine, with fracture, L1, post operative, to 40 percent 
disabling back to the date of the claim, in January 1995.

6.  Upon receipt of additional medical evidence, in a 
December 1998 rating decision, the RO proposed to sever 
entitlement to service connection for post operative 
intervertebral disc syndrome, L3 to L5.  

7.  After proper notice, in a March 1999 rating decision, the 
RO severed service connection for lumbar spine disc disease 
L3 to L5, effective from June 1, 1999.  

8.  The record does not reflect undebatable error in the 
March 1996 hearing officer's decision to grant service 
connection for disc disease. L3-L5.  

9.  The veteran's degenerative disc disease of the lumbar 
spine, L3-L5, with fracture, L1, is productive of no more 
than severe limitation of motion, severe disc syndrome, and 
severe lumbosacral strain, and aside from a period of 
convalescence from surgery for which the veteran was already 
assigned a temporary total rating, the veteran's back 
disability has not been more disabling than the foregoing 
symptomatology, since the award of service connection.


CONCLUSIONS OF LAW

1.  The decision to sever entitlement to disc disease of the 
lumbar spine L3 through L5 was not proper.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.105 (1999).

2.  The schedular criteria for assignment of a disability 
evaluation in excess of 40 percent for disc disease of the 
lumbar spine, L3-L5, with anterior wedge fracture at L-1 and 
degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to fully understand the context of the present 
appeal, a summary of the history of this case is set forth as 
follows.  In a June 1995 rating decision, the veteran was 
granted service connection for anterior wedge fracture L1 
with degenerative changes, and a noncompensable evaluation 
was assigned from January 1995, which was the date of his 
claim.  That decision was based on evidence that the veteran 
sustained a minor crush injury to his back during service, at 
L1.  At that time, the RO also denied a claim for service 
connection for intervertebral disc syndrome L3 to L5, as the 
RO found no evidence that the veteran sustained a low lumbar 
spine injury during service, and the veteran sustained two 
motor vehicle accidents following service separation, as well 
as an on-the-job injury.  The veteran disagreed with the 
noncompensable rating assigned to his anterior wedge fracture 
L1 with degenerative changes, and also disagreed with the 
denial of service connection for degenerative back changes.  
This appeal was initiated.

In January 1996, the veteran presented testimony in support 
of his claim at a hearing at the RO.  In a March 1996 hearing 
officer's decision, it was determined that by resolving all 
reasonable doubt in the veteran's favor, his service-
connected fracture of L-1 with degenerative changes should 
also include degenerative disc disease of the lumbar spine.  
Additionally, a 40 percent evaluation was assigned from 
January 1995, a temporary total evaluation was assigned from 
September 1995 to reflect a period of convalescence from 
surgery, and a 20 percent evaluation was assigned from 
November 1995.  In a September 1997 rating decision, the RO 
increased the disability rating for the veteran's service-
connected back disability to 40 percent disabling, effective 
from November 1995.  That decision was based on VA medical 
evidence, which reflected that the veteran's back disability 
had not significantly improved since surgery.  

In a December 1998 rating decision, the RO proposed to sever 
entitlement to service connection for post operative 
intervertebral disc syndrome L3 to L5.  The RO based its 
proposal on clinical evidence which revealed that the veteran 
had had numerous intercurrent injuries to his lumbar spine 
since service separation.  By VA letter dated in December 
1998, the RO sent the veteran notification of proposed action 
to "reduce the prior evaluation of its disabling effect from 
40% to 0%."  The RO offered the veteran an opportunity to 
present evidence within 60 days and appear at a hearing, if 
he wished.  By rating decision dated in March 1999, the RO 
implemented the decision to sever service connection for 
lumbar spine disc disease, L3-L5, rated as 40 percent 
disabling, effective June 1, 1999.  The RO indicated that 
service connection remained in effect for anterior wedge 
fracture, L-1, with degenerative changes.  

The veteran disagreed with the decision to sever service 
connection.  In November 1999, the veteran testified at a 
hearing before the undersigned Member of the Board.  The 
veteran stated that his back continued to hurt after service.  
He also briefly discussed his post-service injuries.  

The Board has determined that the issues currently on appeal 
are as stated in the ISSUE portion of this decision.  Those 
issues are each analyzed separately below.  

I.  Severance of Service Connection

According to VA law, once service connection has been 
granted, it can be severed only upon the Secretary of the 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (1999); Daniels v. Gober, 10 Vet. App. 474 (1997).  
The burden of proof in severing service connection is on the 
Government, and this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of clear and unmistakable error (CUE).  Daniels, 10 
Vet. App. at 478.  However, unlike a CUE determination, a 
decision to sever service connection may be based on 
consideration of evidence acquired after the original 
granting of service connection.  Daniels, 10 Vet. App. at 
480. 

To establish a valid CUE claim, and thus, to establish a 
basis for severing service connection, it must be shown that:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable", so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992)(emphasis added); see Daniels, 10 Vet. App. at 478.  

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  
38 C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in original).  

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. 
§ 3.105(i), if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued, if in order, effective the 
last day of the month in which a 60-day period from the day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(d).  

In the present case, a brief review of the medical evidence 
of record upon which the RO based its decisions is set forth 
as follows.  The veteran's service medical records reveal 
that in May 1970, he fell while stationed aboard ship.  The 
fall resulted in slight anterior wedging of L-1, and the 
impression was minor crush fracture.  

Following service separation, in an April 1995 VA examination 
the veteran was diagnosed with advanced disc disease at L3-5 
with deformity, and probable remote compression fractures of 
L1 and L3.  In the medical history portion of the 
examination, the examiner acknowledged the veteran's in-
service injury and the post-service motor vehicle accidents.  
Thus, as noted earlier in this decision, in a June 1995 
rating decision, the veteran was granted service connection 
for anterior wedge fracture L1 with degenerative changes, and 
a noncompensable evaluation was assigned from January 1995, 
which was the date of his claim.  The RO denied a claim for 
service connection for intervertebral disc syndrome L3 to L5.

Private medical evidence from Mercy Healthcare Bakersfield 
reveals that in September 1995, the veteran underwent surgery 
on his back, including bilateral L3, L4, L5 decompression, 
and incomplete L2 decompression.  

In January 1996, the veteran underwent a VA examination and 
was diagnosed with status post lumbar laminectomy, 
decompression, superimposed on pre-existing spine injury in 
1970 in service, and exacerbated in 1995 by a work-related 
injury.  The examiner opined that the veteran's "condition 
at this time is a combination of 


what appears to have been an injury to his spine in 1970 
while in the service."  The examiner further opined that 
"much of his present impairment ... is due to a recent work-
related injury superimposed on a low back injury in 1970 from 
which he never fully recovered but was able to do heavy-types 
of work for many, many years with occasional need of 
chiropractic treatment."

In January 1996, the veteran testified at a hearing at the RO 
regarding the history of his back problems.  In a March 1996 
hearing officer decision, the hearing officer determined that 
based on the evidence of record, and resolving all reasonable 
doubt in the veteran's favor, service connection was 
warranted for degenerative disc disease of the lumbar spine, 
to include the fracture of L-1.  Additionally, a 40 percent 
evaluation was assigned from January 1995, which was the date 
of the claim; a 100 percent evaluation was assigned from 
September 1995, reflecting convalescence from surgery; and a 
20 percent evaluation was assigned from November 1995.  

The hearing officer indicated that the evidence reflected 
chronicity of a back condition in service, as the veteran was 
seen with complaints of back pain just prior to service 
separation.  The hearing officer also noted that there was 
"no actual documentation of a post service injury to the low 
back, other than [the veteran] getting out of his vehicle in 
1995."  Furthermore, he continued:

Therefore, it cannot be stated that post 
service injury was the cause of [the 
veteran's] current problems.  Since the 
VA examiner in 1995 read x-rays and 
stated there was remote fracture at both 
L1 and L3; the VA examiner in 1996 states 
the current problems are superimposed on 
old injury, there is reasonable doubt in 
this case.  Reasonable doubt will be 
resolved in the veteran's favor.  
Accordingly, the degenerative disc 
condition in the low back with herniation 
shall be considered part of the service[-
]connected condition.

Hearing officer's March 1996 decision, at 2.

Following the March 1996 hearing officer's decision, the RO 
obtained additional hearing testimony from the veteran in an 
August 1997 hearing, as well as additional medical evidence, 
primarily consisting of private medical records.  In 
pertinent part, those records revealed the following.  
Records from Neurological Surgery and Associates indicate 
that the veteran reported a history of 2 motor vehicle 
accidents in 1991 and 1993.  An April 1995 record from Glinn 
and Giordano Physical Therapy, Inc., revealed that the 
veteran complained of back pain from getting out of a truck.  
A June 1996 record from Kaiser Permanente reveals that the 
veteran reported injuring his back after lifting in 1995.  A 
May 1997 private medical record from Chris S. Yoon, M.D., 
indicates that the veteran reported a work-related injury to 
his back in February 1995.  

Based on the foregoing evidence, in a December 1998 rating 
decision the RO determined that service connection for 
intervertebral disc disease of L3-L5 should be severed, as it 
was clear that the veteran had many intercurrent injuries 
following service separation, which were unrelated to his in-
service crush injury to L1.  Thus, the RO proposed to sever 
service connection, and in a March 1999 rating decision, the 
RO implemented that proposal.  

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
decisions to sever service connection, and concludes that the 
RO's action was not proper.  In other words, the Board is not 
satisfied that the VA met its burden of demonstrating that 
the March 1996 decision granting service connection for disc 
disease was clearly and unmistakably erroneous.  See 
38 C.F.R. § 3.105(d) (1999); Daniels, supra.  In that regard, 
the record is clear that at the time of the March 1996 
decision to grant service connection for disc disease, the RO 
was well aware that the veteran had sustained other injuries 
to his back following service separation, as the veteran had 
reported those injuries in the April 1995 and January 1996 VA 
examinations, as well as in the January 1996 hearing.  
Nevertheless, as quoted above, the RO indicated that there 
was no actual documentation of post-service injuries, and the 
RO decided to resolve reasonable doubt in the veteran's favor 
and grant service connection for disc disease.  

The Board further notes that the RO's decision to sever 
service connection for disc disease was not based on a 
certified change in diagnosis.  See 38 C.F.R. § 3.105(d).  
Rather, the RO simply based its decision on additional 
evidence that expanded on post-service back treatment, and 
discussed post-service back injuries that the VA aware of at 
the time of the March 1996 decision to grant service 
connection.  The Board finds no evidence of record that the 
correct facts were not before the adjudicator at the time of 
the March 1996 hearing officer decision.  Nor was the March 
1996 decision to grant service connection for disc disease 
undebatable, or one to which reasonable minds could not 
differ.  See Daniels, 10 Vet. App. at 478; Fugo, 6 Vet. App. 
at 43-44; Russell, 3 Vet. App. at 313-314.  Thus, the Board 
concludes that the decision to sever service connection for 
lumbar spine disc disease L3 to L5, was improper, and the 
appeal is granted.

II.  Increased Rating

The veteran is appealing the original award of service 
connection for anterior wedge fracture, L1 with degenerative 
changes, and as such, the underlying claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the disability at 
issue are to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The history of this appeal, and most of the relevant medical 
evidence, has already been summarized in earlier portions of 
this decision, and will only be reiterated in this section as 
directly pertinent to this issue.  

Initially, the Board notes that after the March 1999 RO 
decision to sever service connection for disc disease of the 
lumbar spine, L3-L5, the RO incorrectly referred to the 
anterior wedge fracture, L1, as noncompensable.  However, the 
Board notes that the 40 percent evaluation had not been 
formally reduced for that portion of the back disability, 
even though service connection for disc disease was severed.  
Thus, the anterior wedge fracture, L1, should have properly 
been referred to as 40 percent disabling.  In any event, due 
to the Board's favorable determination in this appeal 
regarding severance of service connection, the foregoing 
error is moot.  The issue remaining before the Board is 
entitlement to assignment of a higher disability rating for 
disc disease of the lumbar spine, L3-L5, with anterior wedge 
fracture at L-1 and degenerative changes, currently evaluated 
as 40 percent disabling.

This issue arose out of the veteran's initial appeal of the 
noncompensable disability evaluation assigned to his anterior 
wedge fracture at L-1 and degenerative changes, which was 
granted in a June 1995 rating decision, effective from the 
date of his claim in January 1995.  That disability was 
subsequently combined with disc disease of the lumbar spine, 
L3-L5, and as explained earlier in this decision, the rating 
was increased to 40 percent, back to the date of claim in 
January 1995.  The Board will now examine whether a higher 
disability rating was warranted for the veteran's service-
connected back disability at any time from the effective date 
of service-connection, until the present time.  

The RO assigned a 40 percent evaluation for the veteran's 
disc disease of the lumbar spine, L3-L5, with anterior wedge 
fracture at L-1, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293, which sets forth the rating criteria for 
intervertebral disc syndrome.  A 40 percent evaluation is 
assigned for severe, recurring attacks.  A 60 percent rating 
requires evidence of pronounced symptomatology, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.  

The Board also notes that other potentially applicable 
Diagnostic Codes include DC 5295, lumbosacral strain, and DC 
5292, limitation of motion of the lumbar spine.  According to 
DC 5295, a 40 percent evaluation is assigned for severe 
lumbosacral strain, manifested by listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the highest rating available under DC 5295.  A 40 percent 
rating is also the maximum evaluation allowed under 38 C.F.R. 
§ 4.71a, DC 5292, which rates severe limitation of motion of 
the lumbar spine.  

The relevant medical records reveal the following.  At the 
time of the initial grant of service connection, an April 
1995 VA examination report the veteran was diagnosed with 
advanced disc disease at L3-5 with deformity, and probable 
remote compression fractures of L1 and L3.  The veteran 
complained of pain with all movements, and he was unable to 
stand straight.  The veteran indicated that the pain radiated 
from his back into the right sciatic notch region.  Objective 
findings revealed marked sciatic scoliosis, and the veteran 
was off balance two inches to the left.  There was complete 
loss of lumbar lordosis, and lateral bends were extremely 
limited.  The veteran would bend to the left 20 degrees, and 
to the right he would bend to neutral.  There was zero 
extension of the lumbar spine, and forward flexion was 
limited to 30 degrees due to leg pain.  X-rays showed severe 
degenerative disc changes at L3-4, are well as disc space 
narrowing at L2-3 and L1-2.

Private medical evidence from Mercy Healthcare Bakersfield 
reveals that in September 1995, the veteran underwent surgery 
on his back, including bilateral L3, L4, L5 decompression, 
and incomplete L2 decompression.  

In a January 1996 VA examination report, the veteran was 
diagnosed with status post lumbar laminectomy, decompression, 
superimposed on pre-existing spine injury in 1970 in service, 
and exacerbated in 1995 by a work-related injury.  There was 
pain on motion, but no gross motor weakness was identified.  

In a May 1997 private medical record from Chris S. Yoon, 
M.D., it was noted that the veteran's back range of motion 
was "within functional limits."  There was no significant 
gluteal musculature tenderness, and range of motion of the 
bilateral lower extremities was normal.  Muscle strength was 
normal in the lower extremities, and there was no significant 
irritation of the sciatic nerve with straight leg raise.  It 
was noted that the veteran had been able to sit for a half 
hour during the discussion without any significant 
discomfort.  

In an August 1997 hearing at the RO, the veteran indicated 
that his back disability adversely affected most activities, 
including sleeping, and he was not able to do sports.  He 
stated that he last worked in January 1995.  

In November 1999, the veteran testified at a hearing before 
the undersigned Member of the Board.  It was noted that the 
veteran experienced daily low back pain, and he was unable to 
complete certain tasks, particularly ones involving moving 
objects and lifting.  

The relevant medical records, summarized above, show that the 
veteran has consistently complained of back pain since he was 
initially awarded service connection, and pursuant to a few 
rating decisions referenced earlier in this decision, his 
rating was increased to 40 percent back to the date of his 
claim, to reflect that increase in symptomatology.  His back 
disability is manifested by limitation of motion and function 
due to pain, and complaints of pain, including past 
complaints of radiating pain.  The Board finds that these 
symptoms are contemplated in the currently assigned 40 
percent rating under DCs 5292, 5293, and 5295.  

The Board notes that a 50 percent rating is available under 
DC 5289, if there is medical evidence of unfavorable 
ankylosis of the lumbar spine.  However, the evidence of 
record is negative for ankylosis, favorable or unfavorable.  
The Board also notes that there is no X-ray evidence of a 
vertebral fracture, which would support a separate 10 percent 
rating under 38 C.F.R. § 4.71a, Code 5285. 

The Board notes that the more recent medical evidence of 
record did not reflect severe neurological symptoms, but even 
considering the veteran's complaints of radiating pain, the 
medical evidence as a whole does not, in the Board's 
judgment, show pronounced disability within the meaning of 
38 C.F.R. § 4.71a, DC 5293, so as to support a 60 percent 
rating, because the more recent medical evidence does not 
show persistent symptoms compatible with sciatic neuropathy 
and demonstrable muscle spasm, with little intermittent 
relief.  The Board has also considered 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra, but there is no medical evidence to 
show that the veteran's low back disability symptoms, 
including pain, limit the motion of his lumbar spine to a 
degree that approaches ankylosis.  38 C.F.R. § 4.71a, DC 
5289.  That is, the VA compensation examinations performed in 
recent years, while noting some functional limitation, 
including motion limited by pain, do not suggest any increase 
in the functional limitation that has been reported due to 
pain, flare-ups of pain, incoordination, or any other 
symptom, to such a degree that would support an increased 
rating under the rating schedule, including DC 5289.  In this 
regard, the Board notes that there is no objective evidence 
of deformity or atrophy of disuse, incoordination, excess 
fatigability, or weakened movement.  Moreover, DC 5295, i.e., 
the code for lumbosacral strain specifically contemplates the 
presence of characteristic pain. 

The Board has considered the history of the veteran's disc 
disease of the lumbar spine, L3-L5, with anterior wedge 
fracture at L-1 and degenerative changes, as well as the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2.  The Board has also considered the 
veteran's statements of record and his hearing testimony.  
The nature of the original disability has been reviewed, as 
well as the functional impairment which may be attributed to 
the veteran's disc disease of the lumbar spine, L3-L5, with 
anterior wedge fracture at L-1 and degenerative changes.  
However, the veteran's back disability does not warrant a 
higher schedular evaluation.  Should the veteran's back 
disability change in the future, he may file another claim 
for an increased evaluation, but at the present time there is 
no basis for a compensable evaluation.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for a favorable determination. 

Further, the evidence does not reflect that the veteran's 
back disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned 40 percent evaluation), or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The decision to sever service connection for disc disease of 
the lumbar spine L3 through L5, rated as 40 percent 
disabling, was not proper, and service connection is 
restored.

The schedular criteria having not been met, the veteran's 
claim for assignment of a disability evaluation in excess of 
40 percent for disc disease of the lumbar spine, L3-L5, with 
anterior wedge fracture at L-1 and degenerative changes, is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

